Citation Nr: 0430802	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-15 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia with secondary deformity, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from September 
1971 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO).  The 
veteran filed a claim for an increased evaluation for his 
service-connected residuals of a fracture of the right tibia 
with secondary deformity (right ankle disability) in May 
2002.  An August 2002 rating decision granted an increased 
evaluation of 20 percent effective May 30. 2002.  An October 
2002 Decision Review Officer's decision granted an increased 
evaluation of 30 percent effective May 30, 2002.  The veteran 
continued his appealed.  He testified before the undersigned 
at a videoconference hearing in July 2003.

There are statements on file in which the veteran contends 
that he should have received at least a 30 percent evaluation 
beginning on the original date of service connection of his 
right ankle disability in September 1975.  Since the issue of 
entitlement to an earlier effective date for a rating in 
excess of 10 percent for service-connected right ankle 
disability has not been adjudicated by the RO, it is referred 
to the RO for adjudication.


FINDING OF FACT

There is impairment of the right ankle involving malunion 
with marked ankle disability but without evidence of nonunion 
or ankylosis of the ankle.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected right ankle disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Relevant to this duty, the Court 
has held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue decided herein.  

Specifically, in June 2002, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish his claim for an 
increased rating.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence 
relevant to his claim but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  This letter also essentially asked 
him to provide any evidence he had pertaining to his claim.  

That said, it is pointed out that no additional medical 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In fact, the veteran testified at his 
videoconference hearing that all of his treatment was from 
VA.  Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
ankle examination was conducted in June 2002.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 2003 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Factual Background

A March 1976 rating decision granted entitlement to service 
connection for right ankle disability and assigned a 10 
percent evaluation effective September 13, 1975.  VA received 
a claim for an increased evaluation in May 2002.  An August 
2002 rating decision granted an increased evaluation of 20 
percent effective May 30. 2002.  An October 2002 Decision 
Review Officer's decision granted an increased evaluation of 
30 percent effective May 30, 2002.  The veteran timely 
appealed the assigned rating.  

The veteran's service medical records reveal that his right 
distal lateral fibula was fractured in service in a motor 
vehicle accident in 1973.  According to a June 1975 Medical 
Evaluation Board diagnosis, the veteran had a healed fracture 
of the right tibia and fibula.

The veteran complained on VA examination in March 1976 of 
ankle pain and deformity and of a feeling of unsteadiness in 
his gait.  It was noted that the veteran's right leg was 
shorter than his left leg.  No limitation in motion or 
function was found.  X-rays showed a fairly good alignment of 
the tibia with a moderate amount of deformity in the fibula 
at the fracture site; both fractures appeared to be well 
healed.  The diagnosis was status-post fracture of the right 
fibula and tibia with some secondary deformity.  

A May 1976 outpatient record diagnosed malunion of the right 
tibia and fibula fracture.

The veteran complained on VA examination in June 2002 of 
right leg pain and altered gait.  He complained of flare-ups 
at least once a week.  Physical examination revealed a bony 
prominence of the right ankle and a leg length discrepancy in 
which the right leg was one-half to three-quarters of an inch 
shorter than the left.  The veteran used a three-quarter inch 
heel lift in his right shoe.  He walked with a mildly 
antalgic gait and used a cane for assistance.  Plantar 
flexion of the ankle was 45 degrees and dorsiflexion was 20 
degrees.  Strength was 5/5.  Right knee motion was from 10 
degrees of extension to 140 degrees of flexion without 
evidence of instability or pain.  X-rays showed varus 
malunion of the distal tibia fracture of approximately 20 
degrees.  The impression was distal tibia malunion secondary 
to fracture.  It was noted that the veteran had right lower 
extremity pain with flare-ups due to an altered gait.  The 
examiner noted that pain could limit range of motion of the 
ankle and knee by an additional 10 percent.

VA outpatient records dated from November 2002 to April 2003 
reveal that, in December 2002, the veteran walked with a limp 
and used a cane to ambulate.  His right ankle was deformed 
and inverted.  The impression was acute ankle pain.  The 
veteran complained in April 2003 of numbness, pain in the 
ball of the foot, and pain over the right ankle fracture 
site.  Physical examination showed obvious malunion of the 
tibia and some pain to palpation.  Ankle strength was 5/5.  
There was no apparent ankle pain with dorsiflexion or plantar 
flexion.  

X-rays of the right ankle in April 2003 showed an old healed 
tibial and fibular fracture.  The impression on an April 2003 
bone scan of the right ankle was status post old fracture of 
the distal right tibia and fibula without any particular 
superimposed pathology.

The veteran testified at his videoconference hearing in July 
2003 that he was taking pain medication for his right leg 
(hearing transcript page 6) and that it hurt to walk on the 
leg (transcript page 8).  A statement from the veteran's wife 
in which she commented on the progressive difficulty that he 
has had over the years with his right lower extremity was 
submitted at the hearing accompanied by a waiver of RO 
consideration.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).




Specific Schedular Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of 
the tibia and fibula of either lower extremity warrants a 30 
percent evaluation when the disability results in marked knee 
or ankle disability.  Nonunion of the tibia and fibula, with 
loose motion requiring a brace, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

A 30 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees; or in dorsiflexion at more 
than 10 degrees; or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion. 

Analysis

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected right ankle disability.  He is 
currently assigned a 30 percent evaluation for his service-
connected right ankle disability under Diagnostic Code 5262, 
which involves malunion of the tibia and fibula with marked 
ankle disability.  To warrant an evaluation in excess of 30 
percent under this diagnostic code, there must be medical 
evidence of nonunion of the tibia and fibula with loose 
motion requiring a brace.  


The medical evidence on file, including the VA ankle 
examination in June 2002 and VA X-rays in June 2002 and April 
2003, does not show any evidence of nonunion of the right 
tibia and fibula with loose motion requiring a brace.  In 
fact, the evidence shows an old healed fracture of the right 
ankle with strength of 5/5 and essentially normal 
dorsiflexion and plantar flexion.  Consequently, the 
disability picture for the veteran's service-connected right 
ankle disability does not more nearly approximate the 
criteria for an increased evaluation under Diagnostic Code 
5262.  See 38 C.F.R. § 4.7 (2004).  

Other diagnostic codes possibly relevant to the veteran's 
ankle disability are Diagnostic Code 5271 for limitation of 
motion of the ankle and Diagnostic Code 5270 for ankylosis of 
the ankle.  Because the veteran is currently assigned a 30 
percent evaluation for his service-connected right ankle 
disability and the maximum rating available for limitation of 
motion of the ankle is 20 percent, application of Diagnostic 
Code 5271 would not help the veteran.  

A 40 percent evaluation may be assigned for ankylosis of the 
ankle if plantar flexion is fixed at more than 40 degrees, or 
at 10 degrees in dorsiflexion, or with abduction, inversion 
or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259, 260 (1992).  There is no evidence 
on file of ankylosis of the right ankle - i.e., the medical 
evidence shows that plantar/dorsiflexion of the right ankle 
is not fixed.  Therefore the assignment of a 40 percent 
rating under Diagnostic Code 5270 is also not in order.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based, at 
least in part, on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), however, 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, as noted above, the veteran 
is actually receiving a higher evaluation than the maximum 
evaluation provided for limitation of motion of the ankle 
under Diagnostic Code 5271.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  While the veteran's service-connected 
right ankle disability does interfere with employment to some 
extent, as evidenced by the 30 percent evaluation assigned to 
the disability, the Board does not find any evidence that the 
service-connected disability "markedly" interfere with 
employment or that the veteran has been frequently 
hospitalized due to the disability.  In fact, the VA 
examinations cited above indicate that the veteran does not 
have loss of strength or loss of dorsiflexion or plantar 
flexion in the right ankle despite difficulty with ankle 
inversion and pain.  Ankle strength in June 2002 was 5/5 and 
plantar flexion and dorsiflexion were essentially normal.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

Although the Board has reviewed the veteran's July 2003 
hearing testimony and the statement from his wife submitted 
at the hearing, it is now well-established that laypersons 
without medical training, such as the veteran and his wife, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Consequently, the lay 
statements on file are insufficient to change the Board's 
decision.

In reaching this decision, the Board has also considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an evaluation in excess of 30 percent for 
right ankle disability is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



